DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 12/09/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2021 and 12/09/2021 were filed after the mailing date of the Non-Final Office Action on 09/21/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/09/2021.  These drawings are acceptable.
Claim Objections
In the most recent claim submission dated 12/09/2021, applicant has amended claim 10 and canceled claim 17 as to resolve the prior claim objections. Therefore, the prior claim objections have been withdrawn.

Claim Rejections - 35 USC § 112
In the most recent claim submission dated 12/09/2021, applicant has amended claim 8 and canceled claim 15 as to resolve the prior claim rejections issued under 35 USC 112(b). Therefore, the prior claim rejections issued under 35 USC 112(b) have been withdrawn.

EXAMINER'S AMENDMENT
examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 in lines 16-18 is amended to state, “the deformation-suppressing member has a surface portion configured to be brought into contact with an inner surface of the diaphragm and a back portion configured to be brought into contact with the opposite member,”
Claim 1 in lines 21-18 is amended to state, “the back portion of the deformation-suppressing member has an end face that is formed  coaxially with the deformable-action portion of the diaphragm to spread out on a back side of the central portion of the deformable suppressing member,”
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner considers the Tomohiro Kanaya US 20130001842 A1 (Kanaya) and Hiroshi Inoue JP 2012197732 A (Inoue) to be closest prior art of record to the limitations seen in independent claim 1, where Kanaya discloses A damper device provided in a flow channel of fluid for reducing pulsation of the fluid (Abstract, par [0001]; Figs. 1-13), comprising: a diaphragm (62); an opposite member (16) that faces the diaphragm and is connected to the diaphragm in a hermetically sealed state over a circumferential direction (pars [0050, 0058]); and a deformation-suppressing member (100, 102) that is disposed in a hermetically sealed space (63) defined by the diaphragm and the opposite member, wherein the deformation-suppressing member includes a central (114) portion that includes a concave surface of which a depth is increased toward a center in a radial direction thereof (figure 5 depicts where central portion 114 forms a concave surface which increases in depth in a radial direction towards the center), and protruding portions (138) that are provided closer to an outer peripheral side than the central portion (114).
Where Inoue (Figs. 1 and 4 1 pars [0001-0002]) discloses a damper device (50) provided in a flow channel of fluid for reducing pulsation of the fluid, comprising: a diaphragm (51); an opposite member (80) that faces 
Kanaya and Inoue both fail to disclose or render the obvious alone or combination with the cited prior art of record the entirety of the limitations of claim 1. Therefore, a notice of allowance has been issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747